DETAILED ACTION
	Receipt of Applicant’s Amendment, filed February 16, 2021 is acknowledged.  
Claims 1, 4, 10, and 26 were amended.
Claims 2, 3, and 5 were cancelled.
Claims 1, 4, 6-27 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "to generate the plurality of social media data records stored in the social media data records".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear how the system can generate data records that are stored in themselves.  For examination purposes this claim limitation in the source container--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-13, 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang [10095686] in view of Najork [7139747] and Sravanapudi [2007/0174255].

With regard to claim 1 Zhang teaches A computing system comprising: 
a source container as the social engine (Zhang, Figure 1, 104, Figure 2, 208) in a distributed (Zhang, Column 6, line 15 “distributed components”) network (Zhang, Figure 2, 206) … configured to store (Zhang, Column 12, lines 49 “memory 612”) a plurality of social media data records (Zhang, Column 5, lines 35-37 “data from users is communicated from the social stream 102 to the trending topic tool 106 via the social analysis tool 104, such as ADOBE SOCIAL”) collected from a plurality of social media networks as the more than one social networking services (Zhang, Column 5, lines 38-39 “The data comprises a sample of posts made by users to one or more social networking services”; Fig 2, 202A though 202N); 
a topic analysis server (Zhang, Figure 2, 210) …, … all of the configured web pages … identified by the topic analysis server as having a current contextual text (Zhang, Column 5, lines 42-46 “retrieve a portion of the data from the social data stream within a certain time span that is representative of the full data set… to identify what topics may have been trending during a particular time span”), and extract the current contextual text from the downloaded web pages and … web pages (Zhang, Column 5, lines 40-50 “retrieve a portion of data from the social data stream”) to generate the plurality of social media data records (Zhang, Column 5, lines 35-37 “data from users is communicated from the social stream 102 to the trending topic tool 106 via the social analysis tool 104, such as ADOBE SOCIAL”) stored in the social media data records as stream data is sent to the the social engine (Zhang, Figure 1, 104, Figure 2, 208; see where the social stream 102 (which is gathered from the social networks 202A0N) is sent to the social engine (104 and 208) to be processed by the trending topic tool (106 and 210)), 
wherein the topic analysis server (Zhang, Figure 2, 210) is further configured to use a semi-supervised learning process (Zhang, Column 5, lines 23-26 “A lightweight NPL method, also described below, is utilized for topic extraction which provides an efficient mechanism for handling dynamically-changing content without requiring a user to pre-identify topics… The social analytics system further helps users understand the topics by labeling topic categories and grouping semantically-similar topics”) on the plurality of social media data records in the source container as the data samples sent from the social engine (Figure 1, see “data sample” from 104 to 106) to generate a universal hierarchical topic domain dataset (Zhang, Column , …, and cluster the social media data records into topics using topic analysis (Zhang, Column 5, lines 40-50 “to identify what topics may have been trending during a particular time”); 
a frequency processor (Zhang, Figure 2, 212 and 216 which are used to identify topics Column 9, lines 5-10 and 30-35; which is used to group the semantically-similar topics Column 9, lines 65-67) configured to generate a term-document frequency matrix as term frequency (Zhang, Column 3, line 52-53 “the number of times a term occurs in content, such as a post”), document frequency vector as inverse document frequency (Zhang, Column 3, line 54-56), and a collection frequency vector as the Accumulated Term Frequency (Zhang, Column 3, line 48-51) and combine (Zhang, Column 9, lines 8-12 “a TF-IDF ranking measures how important a word is to a document in a collection of documents.  In this way, the TF-IDF score is the product of the TF and the IDF”) the generated term- document frequency matrix as TF (Id) and the document frequency vector as IDF (Id) into a single entity to generate a weighted data as the relevance score (Zhang, Column 9, lines 25-29) matrix, wherein the frequency processor is further configured to generate a record similarity matrix based on the weighted data matrix (Zhang, Column 10, lines 15-19 “The clustering component may calculate the distance between two topics by determining there text similarity, namely entity similarity, or surrounding text similarity.  Additionally, the clustering component may apply similarity metrics (e.g. Cosine similarity metric)”), wherein the record similarity matrix is used to cluster the social media data records(Zhang, Column 9, line 65-67 “Clustering component groups semantically-similar topics”); 
… processor configured to derive implicit text representation of text semantics (Zhang, Column 9, lines 65-67 “clustering component 218 groups semantically-similar topics”) based on … of the clustered social media data records based on the weighted data matrix generated (Zhang, Column 3, lines 60-63 “The ‘relevance score’ is the numerical indication of the relevance of a particular topic.”) by the frequency processor as the ranking component (Zhang, Column 9, lines 5-7); and  2 4830-2924-7404 2 0740 14-000004Docket No. 074014-000004 Application No. 15/133,090 
a target container (Zhang, Column 10, lines 6-7, “The clustering algorithm builds a dendogram (i.e., a tree data structure)”) in the distributed (Zhang, Column 6, line 15 “distributed components”) network (Zhang, Figure 2, 206) …, wherein the derived implicit text representation of text semantics (Zhang, Column 9, lines 65-67 “clustering component 218 groups semantically-similar topics”) is stored in the target container (Zhang, Column 10, lines 6-7, “The clustering algorithm builds a dendogram (i.e., a tree data structure)”).  
Zhang does not explicitly teach cache configured to store ...data records ...wherein the topic analysis server comprises a web sniffer engine configured to dynamically sniff configured web uniform resource locators (URLs) corresponding to configured web pages, download all of the webpages and nested web… extract… from the downloaded webpages and the nested web pages.  Najork teaches cache (Najork, Column 3, lines 65 “an optional cache 174”) configured to store a plurality of social media data records (Najork, Column 8, lines 9-11 “the Cache C, in this embodiment, is wherein the topic analysis server comprises a web sniffer engine (Najork, Column 1, lines 36-37 “A web crawler is a program that automatically finds and downloads documents from host computers in an intranet or the world wide web”) configured to dynamically sniff as automatically find and download documents (Id) configured web uniform resource locators (URLs) (Najork, Column 1, lines 20 “a distinct address called its uniform resource locator (URL) corresponding to configured web pages as the document being processed (Id; Column 4, lines Column 4, lines 30 “downloads the document corresponding to the URL, and processes the document”), download all of the configured web pages (Najork, Column 4, lines 36 “candidates for downloading”) and the nested web pages (Najork, Column 4, lines 35-39 “identifies URL’s in the downloaded document .. that are candidates for downloading and processing.  Typically, these URL’s are found in hypertext links in the document being processed”) … extract the … from the downloaded web pages and the and nested web pages (Id) ... cache(Najork, Column 3, lines 65 “an optional cache 174”).
 It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the tending topic extraction from social media taught by Zhang using the crawling techniques taught by Najork as it yields the predictable results for providing an efficient downloading of data set addresses from among a plurality of host computers (Najork, Column 1, lines 59-61).  Please note that within the proposed combination, the download pages include not only the document identified by the URL, but also documents referenced as hypertext links (Najork, Column 4, lines 35-39).

Zhang does not explicitly teach standardizing the social media records or a latent semantic analysis (LSA) processor.  Sravanapudi teaches standardize the social media data records in the topic domain set (Sravanapudi, ¶75 “input phrases may be processed prior to matching against hook rules… misspelled words within the input phrase may be corrected.  Words of the input phrase may be replaced with their base or stem forms…”) …a latent semantic analysis (LSA) processor (Sravanapudi, ¶43 “Lexical Semantic Analysis (LSA) may be used to identify the concepts included in the extracted text”) … LSA (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the techniques taught by text analysis techniques Sravanapudi as it yields the predictable results of providing a known technique for identifying concepts in text.

With regard to claim 4 Zhang teaches A computer-implemented method comprising: 
a plurality of social media networks as the more than one social networking services (Zhang, Column 5, lines 38-39 “The data comprises a sample of posts made by users to one or more social networking services”; Fig 2, 202A though 202N) to determine if web pages … are within a current context (Zhang, Column 5, lines 42-46 “retrieve a portion of the …; 
… pages are within the current context (Zhang, Column 5, lines 42-46 “retrieve a portion of the data from the social data stream within a certain time span that is representative of the full data set… to identify what topics may have been trending during a particular time span”); 
… all of the …pages that are within the current context as raw social media data records (Zhang, Column 5, lines 42-46 “retrieve a portion of the data from the social data stream within a certain time span that is representative of the full data set… to identify what topics may have been trending during a particular time span”); 
extracting text from all of the web pages and linked pages that (Zhang, Column 5, lines 35-37 “data from users is communicated from the social stream 102 to the trending topic tool 106 via the social analysis tool 104, such as ADOBE SOCIAL”) are within the current context to form a plurality of social media data records (Zhang, Column 5, lines 42-46 “retrieve a portion of the data from the social data stream within a certain time span that is representative of the full data set… to identify what topics may have been trending during a particular time span”);
saving the plurality of social media records (Zhang, Column 5, lines 35-37 “data from users is communicated from the social stream 102 to the trending topic tool 106 via the social analysis tool 104, such as ADOBE SOCIAL”) in a source container (Zhang, Figure 1, 104); 
generating a universal hierarchical topic domain dataset (Zhang, Column 10, lines 6-7, “The clustering algorithm builds a dendogram (i.e., a tree data structure)”) based on the received social media data records see data samples (Zhang, Figure 1; Figure 3, 302 “retrieve data from one or more social media streams”) at a topic analysis server (Zhang, Figure 2, 210) using a semi-supervised learning process (Zhang, Column 5, lines 23-26 “A lightweight NPL method, also described below, is utilized for topic extraction which provides an efficient mechanism for handling dynamically-changing content without requiring a user to pre-identify topics… The social analytics system further helps users understand the topics by labeling topic categories and grouping semantically-similar topics”); 
…;
clustering as clustering (Zhang, Column 9, lines 65-67 “clustering component groups semantically-similar topics.  Because extracted topics are keyword based”) the  … social media data records as the keywords (Id) into multiple groups as groups (Id) based on a record similarity matrix as text similarity, or cosine similarity metric (Zhang, Column 10, lines 15-19); 
generating clustered social media data records (Zhang, Column 9, line 65-67 “Clustering component groups semantically-similar topics”);
3deriving implicit text representation of text semantics as semantics (Zhang, Column 9, lines 65-67 “clustering component 218 groups semantically-similar topics”) based on … analysis … of the clustered social media data records as the grouped topics (Id); 
Retrieving more than one … page (Zhang, Column 9, line 65-67 “Clustering component groups semantically-similar topics”) from the clustered standardized social media data records based … in the record similarity matric (Zhang, Column 10, lines 15-19 “The clustering component may calculate the distance between two topics by determining there text similarity, namely entity similarity, or surrounding text similarity.  Additionally, the clustering component may apply similarity metrics (e.g. Cosine similarity metric)”);
Storing the retrieved more than one web pages in a target container (Zhang, Column 10, lines 6-7, “The clustering algorithm builds a dendogram (i.e., a tree data structure)”) in a distributed (Zhang, Column 6, line 15 “distributed components”) network (Zhang, Figure 2, 206) …; and
calculating a relative order of terms (Zhang, Column 5 likes 58-61 “The trending topic tool applies NLP to the sampled data to identify trending topics which are then ranked by an ATF-IDF algorithm”) based on content of the more than one web page as the ATF-IDF algorithm (Id).  
Zhang does not explicitly teach Sniffing web uniform resource locators (URLs) to determine if web pages associated with the URL ...by a web sniffer engine; downloading all of the web pages and linked web pages… extracting text from all of the web pages and linked pages…; analyzing linked URLs in the web pages … extracting all of the web pages and linked pages ...cache.
Najork teaches Sniffing web (Najork, Column 1, lines 36-37 “A web crawler is a program that automatically finds and downloads documents from host computers in an intranet or the world wide web”) uniform resource locators (URLs) (Najork, Column 1, to determine if web pages associated with the URL as the document being processed (Id; Column 4, lines Column 4, lines 30 “downloads the document corresponding to the URL, and processes the document”) ...by a web sniffer engine (Najork, Column 1, lines 36-37 “A web crawler is a program that automatically finds and downloads documents from host computers in an intranet or the world wide web”); 
downloading all of the web pages (Najork, Column 4, lines 35-39 “identifies URL’s in the downloaded document .. that are candidates for downloading and processing.  Typically, these URL’s are found in hypertext links in the document being processed”) and linked web pages (Najork, Column 4, lines 35-39 “identifies URL’s in the downloaded document .. that are candidates for downloading and processing.  Typically, these URL’s are found in hypertext links in the document being processed”) … extracting text from all of the web pages and linked pages as processing the downloaded documents (Id) 
analyzing linked URLs in the web pages (Najork, Column 4, lines 35-39 “identifies URL’s in the downloaded document .. that are candidates for downloading and processing.  Typically, these URL’s are found in hypertext links in the document being processed”)... extracting all of the web pages and linked pages (Najork, Column 4, lines 35-39 “identifies URL’s in the downloaded document .. that are candidates for downloading and processing.  Typically, these URL’s are found in hypertext links in the document being processed”).
... cache (Najork, Column 3, lines 65 “an optional cache 174”)...
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the tending topic 
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the cache storage taught by Najork as it yields the predictable results of providing a means of storing the data within a known storage device.
Zhang does not explicitly teach standardizing the received raw social media data records to generate standardized social media data records; ...the standardized social media data records ... latent semantic analysis (LSA) ...Retrieving more than one web page based on at least nouns ;
Sravanapudi teaches standardizing the raw social media data records to generate standardized social media data records (Sravanapudi, ¶75 “input phrases may be processed prior to matching against hook rules… misspelled words within the input phrase may be corrected.  Words of the input phrase may be replaced with their base or stem forms…”); clustering as matching to rules (Id) the standardized social media data records as the processed phrases (Id) ... latent semantic analysis (LSA) (Sravanapudi, ¶68 “the concept extractor multiplies the sparse vector by an LSA matrix”)...
Retrieving more than one web page (Sravanapudi, 42 "in addition to accessing all of the text located at the URL identified in the RSS feed, the text extractor may extract other text inlcudedin the RSS feed") based on at least nouns (Sravanapudi, ¶43 “the parts of speech may be used to identify the noun phrases included in the text”)…;
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the text analysis techniques Sravanapudi as it yields the predictable results of providing a known technique for identifying concepts in text using a known analysis technique.

With regard to claim 6 the proposed combination further teaches wherein the generating the universal hierarchical topic domain set (Zhang, Column 10, lines 6-7, “The clustering algorithm builds a dendogram (i.e., a tree data structure)”) is performed by a topic analysis server (Zhang, Figure 2, 210 which includes the clustering component 218; wherein the clustering component performs the clustering Column 8 line 65 through Column 10 line 7).

With regard to claim 7 the proposed combination further teaches wherein the clustering the standardized social media data records into multiple groups based on the record similarity index as clustering (Zhang, Column 9, lines 65-67 “clustering component groups semantically-similar topics.  Because extracted topics are keyword based”) is performed by a frequency processor (Figure 2, 212 and 216 which are .

With regard to claim 8 the proposed combination further teaches wherein deriving implicit text representation of the text semantics as semantics (Zhang, Column 9, lines 65-67 “clustering component 218 groups semantically-similar topics”; Sravanapudi, ¶68 “the concept extractor multiplies the sparse vector by an LSA matrix”) based on the latent semantic analysis (LSA) is performed by a latent semantic analysis (LSA) processor as LSA (Id).

With regard to claim 9 the proposed combination further teaches using a single value decomposition (Sravanapudi ¶63 “creates an LSA matrix using singular value decomposition (SVD)”) to detect topic words in the social media data records (Sravanapudi , ¶54 “the concept extractor may use LSA to identify concepts”).

With regard to claim 10 the proposed combination further teaches wherein the standardizing the received social media data records (Sravanapudi, ¶75 “input phrases may be processed prior to matching against hook rules… misspelled words within the input phrase may be corrected.  Words of the input phrase may be replaced with their base or stem forms…”) comprises at least one of converting text to lowercase, eliminating irregular spacing, removing stop words, correcting misspellings as misspelled words may be corrected (Id) and replacing words with corresponding root words as words of the input phrase may be replaced with their base or stem forms (Id).

With regard to claim 11 the proposed combination further teaches generating a term-document frequency matrix as term frequency (Zhang, Column 3, line 52-53 “the number of times a term occurs in content, such as a post”) for each standardized social media data record as each post (Id).

With regard to claim 12 the proposed combination further teaches transforming (Zhang, Column 9, lines 8-12 “a TF-IDF ranking measures how important a word is to a document in a collection of documents.  In this way, the TF-IDF score is the product of the TF and the IDF”) the term-document frequency matrix as TF (Id) using term frequency and inversed document frequency (TF-IDF) as TF-IDF. 

With regard to claim 13 the proposed combination further teaches calculating the record similarity matrix as text similarity, or cosine similarity metric (Zhang, Column 10, lines 15-19) using as the TF-IDF is used to identify and extract topics (Column 9, lines 25-29) which are then clustered based on similarity (Column 9, lines 65-67) the transformed term-document frequency matrix (Zhang, Column 9, lines 8-12 “a TF-IDF ranking measures how important a word is to a document in a collection of documents.  In this way, the TF-IDF score is the product of the TF and the IDF”).

wherein generating the universal hierarchical domain dataset uses web uniform resource locators (URLs) to control the generating (Sravanapudi, ¶42 “in addition to accessing all the text located at the URL identified in the RSS feed, the text extractor may extract other text included in the feed, such as a headline or other text describing the item located at the URL”).

With regard to claim 20 the proposed combination further comprises wherein the term-document frequency matrix (Zhang, Column 9, lines 8-12 “a TF-IDF ranking measures how important a word is to a document in a collection of documents.  In this way, the TF-IDF score is the product of the TF and the IDF”) comprises average term distribution vectors (Zhang, Column 9, lines 19-29 “ATF is an accumulated term frequency value in a document set”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to use the TF-IDF and the ATF-IDF as both are capable of calculating the necessary ranking.

With regard to claim 21 the proposed combination further teaches wherein the each of the multiple groups are determined by calculating a similarity index (Zhang, Column 9, lines 65-67 “clustering component 218 groups semantically-similar topics”) between each standardized social media data record as the keywords extracted from the record (Zhang, Column 9, lines 65-67 “because extracted topics are keyword based, the topics may be clustered in to groups”) and a record in the average each term distribution vectors (Zhang, Column 9, lines 19-29 “ATF is an accumulated term frequency value in a document set”).

With regard to claim 22 the proposed combination further teaches wherein the single entity is implemented for frequency calculations (Zhang, Column 9, line 65-67 “Clustering component group’s semantically-similar topics”) which is calculated based on the relevance score (Zhang, Column 9, lines 25-29).

With regard to claim 23 the proposed combination further teaches wherein the topic analysis server is further configured to build-up a universal hierarchical domain data set (Zhang, Column 10, lines 5-7, “a hierarchical clustering algorithm to group similar keywords/topics.  In this regard, the clustering algorithm builds a dendogram (i.e., a tree data structure)”) by a dynamic (Abstract, “dynamically-changing content”) and iterative process as the process is done for each (Zhang, Column 7, lines 61; Column 8, lines 30; Column 11, lines 45-47 “The process continues until all the topics are merged into a single cluster”) that continuously collects new documents (Zhang, Figure 1, see the loop between 104 and 106) continuously and updates the universal hierarchical domain data set (Zhang, Column 10, lines 5-7, “a hierarchical clustering algorithm to group similar keywords/topics.  In this regard, the clustering algorithm builds a dendogram (i.e., a tree data structure)”) for detection of topic domains using similarity analysis and subsequent accuracy analysis (Zhang, Figure 2, 212 and 216 which are used to identify topics Column 9, lines 5-10 and 30-35; which is used to group the semantically-similar topics Column 9, lines 65-67).

With regard to claim 24 the proposed combination further teaches wherein the dynamic and iterative process comprises receiving input URLs (Najork, Column 1, lines 20 “a distinct address called its uniform resource locator (URL)”), dynamically sniff the input URLs as the document being processed (Id; Column 4, lines Column 4, lines 30 “downloads the document corresponding to the URL, and processes the document”), download all of the configured web pages (Najork, Column 4, lines 30 “The thread then downloads the document corresponding to the URL (step 151), and processes the document”) and nested web pages (Najork, Column 4, lines 35-39 “identifies URS’s in the downloaded document that are candidates for downloading and processing.  Typically, these URL’s are found in hypertext links in the document being processed”) identified by the topic analysis server as having the current contextual text (Zhang, Column 5, lines 42-46 “retrieve a portion of the data from the social data stream within a certain time span that is representative of the full data set… to identify what topics may have been trending during a particular time span”), and abstracts the hierarchical topic domain information (Zhang, Column 10, lines 5-7, “a hierarchical clustering algorithm to group similar keywords/topics.  In this regard, the clustering algorithm builds a dendogram (i.e., a tree data structure)”) and repeating the process until all pages within the current context are exhausted or a configured nest level is reached as the process is done for each (Zhang, Column 7, lines 61; Column 8, lines 30; Column 11, lines 45-47 “The process continues until all the topics are merged into a single cluster”).  

wherein the hierarchical topic domain (Zhang, Column 10, lines 6-7, “The clustering algorithm builds a dendogram (i.e., a tree data structure)”) comprises a single node as a node in the tree data structure (Id).  

With regard to claim 26 the proposed combination further teaches wherein the node comprises one or more of a: 
current node text representation; 7 4810-4372-8079 1 074014-000004Docket No. 074014-000004 Application No. 15/133,090 
current node name; 
current node identifier; 
last update time; 
array of most frequent used non words in current nodes; 
total number of documents in the node; 
links to the branches or categories in the node as a link from a parent node in the tree structure to a child node in the tree structure (Zhang, Column 10, lines 7 “a tree data structure”); 
links to individual documents; 
total word count for all documents in the node;
 term by document count in the node; and 
the term document frequency matrix as text similarity, or cosine similarity metric (Zhang, Column 10, lines 15-19).  

s 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sravanapudi, Najork and Jung [2011/0113447].

With regard to claim 14 the proposed combination further teaches clustering the social media data records (Zhang, Column 9, lines 65-67 “clustering component 218 groups semantically-similar topics”) by … of each social media data record as the data samples (Zhang, Figure 1).  The proposed combination of Zhang-Sravanapudi does not explicitly teach that the clustering is done by ranking a popularity index of the data.  Jung teaches clustering (Jung, ¶147 “classification criteria”) the data records (Jung, ¶147 “thumbnail images”) by ranking a popularity index (Jung, ¶147 “popularity rank”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination using the ranking taught by Jung as it provides a means of performing the classification rank.  Please note that the classification criteria taught by Jung may include at least one of a popularity rank, a selection frequency, and/or a viewing time.  Meaning that Jung has envisioned the classification criteria using all three criteria in combination.  Jung provides a solution to the problem of how to perform classification on electronic data.

With regard to claim 15 the proposed combination further teaches wherein the term-document frequency matrix (Zhang, Column 9, lines 8-12 “a TF-IDF ranking measures how important a word is to a document in a collection of documents.  In this way, the TF-IDF score is the product of the TF and the IDF”) is used to introduce a single value decomposition technique for topic analysis (Sravanapudi ¶63 “creates an LSA matrix using singular value decomposition (SVD)”).

With regard to claim 16 the proposed combination further teaches using POS tag information (Sravanapudi, ¶43 “text may be tagged with a part of speech”) to identify nouns in the term-document frequency matrix (Sravanapudi, ¶43 “the parts of speech may be used to identify the noun phrases included in the text”).

With regard to claim 17 the proposed combination further teaches wherein a POS tag module is used to define the POS tag information (Sravanapudi, ¶43 “text may be tagged with a part of speech”).

With regard to claim 18 the proposed combination further teaches wherein the POS tag information (Sravanapudi, ¶43 “the concept extractor extracts concepts from the text… text may be tagged with a part of speech”) is further used to retrieve most common web pages (Sravanapudi, ¶44 the concept extractor also may weigh the concepts… depending on a frequency with which the concept appears in the text”) and topic word order as the specific phrase used for names of people, places, entities, and companies have a specific order for the words (Sravanapudi, ¶43 “a list of proper nouns may be used to recognize proper nouns from text.  The proper nouns may include names of people, places, entities, companies, and products”).

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.

	With regard to claims 1 and 4, applicant argues that Zhang reduces the large data problem by limiting the selection of data to one data source where the claims do not limit input data sources but instead searches multiple social media sources to collect relevant data and download that data into a source container.  Applicant argues that without the use of the claimed source container in a distributed network cache, the large volumes of social media records cannot be stored and processed, as required by the presently pending claims.
	In response to the preceding arguments it should be noted that the problem argued by applicant, that the social media records cannot be stored and processed is not a problem discussed within the original specification.  Applicant’s arguments raise the question: if the social media records cannot be stored traditionally, how is this same data being stored in the ‘source container’?  There is nothing in the specification that defines this source container, or provides any indication that there is any special storage operations occurring that would enable it to store data that traditionally cannot be stored.  Furthermore, there is no mention in the specification that the disclosed device processes all social media records that exist in the social network, merely that it processes the social media records that is obtains.  Applicant’s arguments do not appear to be consistent with the originally disclosed device.  
or more social networking services” (Column 5, line 39) and shows Social Network 1, Social Network 2, … Social Network N as being the sources of the data (Figure 2, see 202A-202N).  Thus it is clear that the data samples (which clearly contain more than 1 data record) are obtained from more than one social networking source.  This social data is fed into the social engine, which is then provided to the trending topic tool where it is analyzed.
	Based on the above reasons the applied prior art teaches the claimed limitations.

	Applicant argues that the presently pending claims eliminate sampling by use of the claimed source and target containers.
	In response to the preceding argument, the originally specification does not highlight, or address the issue, nor does it make any statement that suggests the elimination of sampling or how it may be achieved.


	In response to the preceding argument it is noted that within the proposed combination the “current context” has been mapped to the particular time span in which the trend is being identified for, as taught by Zhang.  Zhang analyzes the portions of data retrieved to determine the topic that may have been trending during a particular time span.  This means that any portions of data retrieved during the context of the particular time is and analyzed to identify the topic.  This analyzation of the data to determine the trends for a particular time is done for all portions of data retrieved.  Najork teaches techniques for retrieving data from online sources.  Najork teaches where URLs in a processing list are downloaded and processed until all the URLs in the list are processed.  During each processing, the URLs are analyzed to identify and extract Nested URLs, which are in turn added to the processing list.  Where each URL will then be processed and analyzed.  Within the proposed combination Najork provides a means of obtaining the data portions which Zhang is performing trend analysis on.  Each URL identifies a data portion that would be downloaded, analyzed to determine Nested URLs (which would be added to the list of URLs to be downloaded and processed), and then analyzed to extract topics for the particular time (i.e. the current context).  This means that each nested URL would also be downloaded, analyzed to determine internal URLs, and then analyzed to extract topics for the particular time (i.e. the current context).  

	Based on the above reasons the applied prior art teaches the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA L WILLIS/Primary Examiner, Art Unit 2158